Citation Nr: 1332266	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  09-25 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to an earlier effective date for the grant of service connection for hypertension.

3.  Entitlement to an increased rating for peripheral neuropathy of the right lower extremity, currently rated 10 percent disabling.

4.  Entitlement to an increased rating for peripheral neuropathy of the left lower extremity, currently rated 10 percent disabling.

5.  Entitlement to a higher initial rating for erectile dysfunction, currently rated as noncompensable except for special monthly compensation for loss of use of a creative organ.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to August 1965 and from November 1968 to November 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

Additionally, the Veteran submitted a March 2009 notice of disagreement with a March 17, 2009 finding regarding his Concurrent Retirement and Disability Payments (CDRP).  In a letter received in April 2009, the Veteran withdrew his notice of disagreement.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a March 2008 VA examination the examiner determined would not be able to perform industrial employment due to symptoms in his lower extremities, but that he "may be able to do sedentary types of employment."  The examiner did no clarify whether the Veteran would more likely than not be able to perform such employment, and it is not apparent whether the Veterans education and experience would qualify him for such employment.  

Since the March 2008 VA examiner rendered his/her opinion, the Veteran has become service connected for diabetic retinopathy (rated 0 percent disabling) and erectile dysfunction (rated 0 percent disabling).  

The Veteran does not currently meet the percentage requirements for TDIU, but there is plausible evidence they render him unemployable.  The Board is required to insure that the TDIU issue referred to the Director of VA's Compensation and Pension Service for adjudication.  Bowling v. Principi, 15 Vet. App. 1 (2001); 38 C.F.R. § 4.16 (2013).

In November 2005, the RO implemented a Board decision and established entitlement to service connection for hypertension, effective June 8, 1995.  Notice of the decision was sent to the Veteran in April 2006.  In June 2006, the Veteran asked for "reconsideration" of the effective and argued that the effective date should have been in 1971.  His statement is construed as a notice of disagreement with the effective date.  In April 2009, he wrote that an earlier notice of disagreement encompassed (1) "erectile dysfunction" and (2) "tingling and pinching of toes."  This statement is construed as disagreement with the December 2008 rating decision's grant of a noncompensable rating and special monthly compensation for erectile dysfunction and denial of increased ratings for peripheral neuropathy of each lowered extremity.  The Board is required to remand these matters for issuance of a statement of the case.  Manlincon v. West, 12 Vet App 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determining whether the service connected disabilities alone preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.  The claims file must be made available to the examiner for review in connection with the examination.  

Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the service connected disabilities alone preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.

The examiner should provide reasons for this opinion.  He is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

3.  Issue a statement of the case with regard to the issues of entitlement to an earlier effective date for service connection for hypertension; entitlement to a higher initial rating for erectile dysfunction; and increased ratings for peripheral neuropathy of each lower extremity.   These issues should not be certified to the Board unless a sufficient substantive appeal is received in response to the statement of the case.  

4.  If there is any period beginning one year prior to the Veteran's claim when he did not meet the percentage requirements for TDIU, refer the claim to the Director of C&P for adjudication in accordance with 38 C.F.R. § 4.16(b).

5.  If any claim is not fully granted, issue a supplemental statement of the case; then return the record to the Board, if otherwise in order.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



